Opinion,
Mr. Justice Sterrett:
There was no error in excluding the letter offered “ for the purpose of showing that Col. Potts, although interested, was not interested as a purchaser in the way alleged bjr Mr. Logan.”
The letter in question was rightly rejected, for the reason *204that the proof of its genuineness was insufficient. When shown to the witness, and he' was asked if it was a letter he had'received from Col. Potts, he replied: “This is a letter 1 received by mail, and it has the signature of Joseph D. Potts, but I have no knowledge of his signature.” That is about as near as the evidence comes to proving the genuineness of the letter, and surely it falls far short of the standard of proof necessary to admit in evidence any private writing. But, even if the letter had been properly shown to be genuine, it was rightly excluded, for the reason that it did not tend to prove what it was offered for. The first specification is not sustained.
The second to fifth specifications, inclusive, are to the portions of the charge recited therein, respectively. Viewing each in the light of the evidence, we are unable to discover any error in either of them.
The sixth specification is not according to rule, and therefore not entitled to notice. It simply complains that “the court erred in submitting to the jury a question of fact about which there is no evidence.” What that question of fact is we are not informed. In an examination of the record, however, we have not found any such question.
The case hinged entirely on facts, which the evidence tended to prove, and of which plaintiff’s first and second points for charge are predicated, viz.:
“1. If the jury believe from the evidence that the plaintiff, John P. Sweeney, produced to the defendant corporation a purchaser in the person of W. P. Logan, to whom the company made a proposition of sale, and that the said Logan in good faith accepted said proposition, then a sale was made, and the plaintiff is entitled to recover the full sum of $2,000.
“2. If the jury believe from the evidence that the company made a proposition of sale, which the said Logan accepted in good faith, but that the sale failed to be consummated by reason of the defendant company’s defective titles, then the plaintiff is entitled to recover.”
The affirmance of these points by the court, subject to what had been said in the general charge, constitutes the subject of complaint in the seventh and eighth specifications, respectively. In view of the evidence, it cannot be doubted that these points were rightly affirmed. The jury, as they were warranted in *205doing, found the facts of which they were predicated; and that finding is, of course, conclusive of the controversy. The plaintiff procured a purchaser, to whom the company made a proposition of sale, and in good faith that proposition was accepted. That there was a failure to consummate the sale thus effected, was not the fault of the plaintiff.
We find nothing in the record of which appellant has any just reason to complain, and hence the judgment should not be disturbed.
Judgment affirmed.